—In an action, inter alia, for an accounting of partnership assets, the defendants appeal from so much of an order of the Supreme Court, Nassau County (O’Brien, J.), dated March 24, 1997, as, after a hearing, dismissed their seventh affirmative defense and determined that the plaintiff was entitled to an accounting of his partnership interest.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly determined that the plaintiff had a right to an accounting from his former partners (see, Partnership Law § 74; Arrants v Dell Angelo, 73 AD2d 633). Contrary to the defendants’ contention, allegations of the plaintiff’s unclean hands will not relieve them of their duty to account to the plaintiff (see, Dwyer v Nicholson, 109 AD2d 862, 863; Bell v Herzog, 39 AD2d 813).
*459The defendants’ remaining contention is without merit. Mangano, P. J., Copertino, Thompson and McGinity, JJ., concur.